UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4881


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH C. PHIPPS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00433-HEH-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Stephen P. Hanna, Richmond, Virginia, for Appellant.   Peter
Sinclair Duffey, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth         C.    Phipps    pled        guilty    to    conspiracy         to

distribute cocaine and possession of a firearm in furtherance of

a drug trafficking crime.                The district court sentenced him to

180   months’         imprisonment       —   120    months        for    the       conspiracy

conviction       and     a    consecutive        sixty     months       on    the    firearm

offense.         On    appeal,     counsel    has    filed    a    brief       pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the

district court erred by sentencing Phipps to a consecutive term

on the firearm offense when the mandatory minimum sentence on

the   drug   charge          was   sufficient      to     accomplish         the    goals   of

sentencing.           Phipps was informed of his right to file a pro se

supplemental brief but has not done so.                            The Government has

moved to dismiss the appeal based upon Phipps’ waiver of his

appellate rights.            We affirm in part and dismiss in part.

             A    defendant        may   waive     the    right    to   appeal       if   that

waiver is knowing and intelligent.                   United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                       Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                     United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).                    The question of whether a

                                             2
defendant validly waived his right to appeal is a question of

law that we review de novo.            United States v. Blick, 408 F.3d
162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Phipps knowingly and voluntarily waived the right to appeal his

sentence.    Moreover, the issue raised on appeal is a sentencing

issue, which falls within the scope of the waiver.                  We therefore

grant, in part, the Government’s motion to dismiss and dismiss

this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes   our   review   of    the    sentence,      the    waiver     does   not

preclude our review of any errors in Phipps’ conviction that may

be revealed by our review pursuant to Anders.                 Our review of the

transcript of the plea colloquy convinces us that the district

court fully complied with the mandates of Rule 11 in accepting

Phipps’ guilty plea.       The district court ensured that the plea

was entered knowingly and voluntarily and was supported by an

independent factual basis.           See United States v. DeFusco, 949
F.2d 114, 116, 119-20 (4th Cir. 1991).            Thus, we deny, in part,

the Government’s motion to dismiss and we affirm the conviction.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.          We therefore affirm Phipps’ conviction

and   dismiss   the   appeal    of   his   sentence.         We   deny   counsel’s

                                       3
motion to withdraw.            This court requires that counsel inform his

client, in writing, of the right to petition the Supreme Court

of the United States for further review.                     If the client requests

that    a     petition    be   filed,    but      counsel    believes      that   such   a

petition would be frivolous, then counsel may renew his motion

in     this    court     for     leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court    and    argument        would   not    aid     the   decisional

process.

                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                              4